Citation Nr: 9917037	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  92-03 815	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease (PUD). 

2.  Entitlement to service connection for pancreatitis. 

3.  Entitlement to service connection for 
hypertriglyceridemia. 

4.  Entitlement to an increased rating for diabetes mellitus 
with diabetic retinopathy, currently rated 20 percent 
disabling. 

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from February 1968 to July 
1986.  

This matter initially came before the Board of Veteran's 
Appeals (Board) from an October 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the case in July 
1993 and again in November 1994.  Thereafter, the veteran 
testified at a video-conference hearing in December 1998.  

When the case was remanded in November 1994, the issues 
included whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection for a 
bilateral knee disorder.  However, a July 1997 rating action 
granted service connection for a bilateral knee disorder, and 
reclassified the disability as gouty arthritis (service-
connection for which was previously in effect, and rated 20 
percent disabling) and osteoarthritis of multiple joints and 
confirmed and continued the 20 percent disability rating 
previously in effect for gouty arthritis alone.  

Also developed for appellate consideration at the time of the 
November 1994 remand was the issue of an increased rating for 
hypertension, rated 10 percent disabling.  However, in VA 
Form 21-4138, Statement in Support of Claim, dated in July 
1997, the veteran stated "I agree with the 10 % rating on 
hypertension."  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (1998).  Withdrawal may be 
made by the appellant or authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1998.  The 
appellant filed his Substantive Appeal as to the issue of an 
increased rating for hypertension in February 1992.  The 
Board construes the July 1997 VA Form 21-4138 to be a 
withdrawal of the Substantive Appeal as to that issue.  
Accordingly, the issue of an increased rating for 
hypertension has been withdrawn.  

Also in the July 1997 VA Form 21-4138, Statement in Support 
of Claim, the veteran stated "I am satisfied with the 20 % 
rating on my bilateral knee condition."  Moreover, in VA 
Form 21-4138 of January 1998 the veteran again stated that he 
"was not requesting an increase in the permanent rating of 
this [bilateral knee [arthritis] condition which is currently 
20 %."  During an appeal, an award of service connection is 
a full grant of the benefit sought.  Any disability 
compensation rating assigned is a separately appealable 
issue, requiring the initiation and perfection of an appeal 
as to that matter.  Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997).  Accordingly, the rating assigned for the 
service connection gouty arthritis and osteoarthritis of 
multiple joints (claimed as a bilateral knee disorder) is not 
at issue.  

However, in VA Form 9, Appeal to the Board, in January 1998 
the veteran stated that the RO had not considered his 
"[a]rthritis in the elbows, hands and feet."  The Board 
construes this to be a claim for service connection for 
arthritis of the elbows, hands and feet and this matter is 
referred to the RO for appropriate consideration.  

Additionally, in VA Form 21-4138 of April 1997 the veteran 
claimed service connection for diabetic neuropathy (he has 
alleged that he has pain in the legs and feet, pages 23 and 
24 of the transcript of the video-conference).  In this 
regard, VA examination in October 1997, yielded diagnoses of 
diabetes mellitus and peripheral neuropathy.  Also, at the 
December 1998 videoconference he alleged that he was impotent 
due to diabetes (page 24 of that transcript).  Accordingly, 
these claims of service connection for diabetic neuropathy 
and compensation for impotence are also referred to the RO 
for appropriate consideration.  

A July 1997 letter notifying the veteran of a rating action 
that same month made reference to his being service-connected 
for "PTSD" (post-traumatic stress disorder).  In VA Form 
21-4138 of January 1998 the veteran stated that he wished to 
address the issue of his "PTSD condition" and stated that 
he had not been advised as to the rating assigned for that 
disorder and he requested that information.  By letter of 
March 1998 the RO informed him that service connection had 
not been granted for PTSD, that the July 1997 letter had 
inadvertently included PTSD in the text, and noting that he 
had never claimed service connection for PTSD.  Thereafter, 
the veteran made no reference to PTSD or service connection 
for PTSD.  38 C.F.R. § 3.104(a) (1998) provides that, 
pertinent part, that a "decision of a duly constituted 
rating agency [] shall be final and binding [] at the time VA 
issues written notification."  Here, while there was a 
written notification, in July 1997 there was never any formal 
rating 'decision' granting service connection for PTSD.  
Generally see Wilson v. West, 11 Vet. App. 383, 385 (1998).  
Accordingly, service connection is not in effect for PTSD and 
if the veteran desires to claim service connection for PTSD 
he must do so in writing.  

Since the November 1994 remand, a November 1997 rating action 
denied a total rating based on individual unemployability due 
to service-connected disabilities (testimony as to which was 
adduced at the December 1998 video-conference).  After a 
notice of disagreement (NOD) was received in January 1998 and 
a Statement of the Case (SOC) was issued in March 1998, the 
veteran perfected the appeal as to this issue by filing a VA 
Form 9 in May 1998.  

In VA Form 21-4138 of January 1998 the veteran stated that a 
claim for a 100 percent total rating based on hospitalization 
in August 1990 had never been addressed.  However, in 
September 1990 the veteran requested a temporary total rating 
based on hospitalization from the 7th to the 20th of August 
1990 at the Fox Army Hospital but he was notified by letter 
of January 1991 of an October 1990 rating action which denied 
that claim 

In VA Form 21-4138 in May 1998 the veteran made reference to 
having had left elbow surgery at a VA Medical Center in 
Birmingham, Alabama in about 1989 or 1990 to remove calcium 
build-up, which allegedly resulted from his gout.  He 
apparently was claiming a temporary total rating; however, a 
May 1990 rating decision granted a temporary total rating 
based on need for convalescence, under 38 C.F.R. § 4.30, 
following a left elbow bursectomy in October 1989, effective 
from October 19, 1989, until resumption of a 20 rating for 
gouty arthritis of multiple joints.  If the veteran desires 
an extension of that temporary total rating he should 
explicitly state this in writing.  

In VA Forms 21-4138 of April 1990 and again in May 1998 the 
veteran also made reference to having had surgery in 
approximately March 1990 at a VA Medical Center in 
Birmingham, Alabama for his bilateral knee condition, 
following which he developed a blood clot and was 
hospitalized for 2 days at the Huntsville Hospital in 
Huntsville, Alabama.  He indicated that he was claiming a 
temporary total rating based on the latter period of 
hospitalization.  These matters have not been adjudicated and 
are referred to the RO for appropriate consideration.  

Lastly, in the July 1993 Board remand it was noted that in 
his November 1991 NOD the veteran requested an extension of 
the delimiting date for his educational benefits but it was 
unclear whether this issue has been addressed by the RO, and 
that the matter was referred to the RO for such action as was 
deemed appropriate.  While this matter was not subsequently 
addressed in the November 1994, it remains unclear what 
action, if any, the RO has taken in this regard.  Thus, this 
matter is again referred to the RO.  


FINDING OF FACT

Hypertriglyceridemia is not a disability for VA benefit 
purposes.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertriglyceridemia is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection for 
hypertriglyceridemia is warranted as hypertriglyceridemia was 
first noted in service, and he is now required to take 
medication for hypertriglyceridemia.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).  

Generally, competent medical evidence is required to meet 
each of the three elements. However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

For the reasons discussed below, the Board finds that the 
veteran's claim for entitlement to service connection for 
hypertriglyceridemia is not well grounded.  Although the RO 
did not specifically state that it denied the veteran's claim 
on the basis that it was not well grounded, the Board 
concludes that this was not prejudicial to the veteran.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc) (when 
the Board decision disallowed a claim on the merits where the 
United States Court of Appeals for Veterans Claims (formerly 
United States Court of Veterans Appeals) (hereinafter Court) 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal on this issue 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  However, unlike the situation in Robinette, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.  Nevertheless, the 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well grounded 
claim.  

The evidence shows that the veteran has hypertriglyceridemia 
which is an elevated triglyceride concentration in the blood.  
However, hypertriglyceridemia is an abnormal laboratory 
reading and even if it may be a symptom of some underlying 
disease or a precursor of future disability, it is not a 
disability for which compensation may be granted under the 
provisions of 38 U.S.C.A. §§ 1110, 1131.  

The Court has held that the term "disability" as used for VA 
purposes refers to impairment of earning capacity.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   Hypertriglyceridemia 
alone does not cause any impairment of earning capacity. 
Moreover, the elevated triglycerides in service is not 
defined as a disease; hypertriglyceridemia is an elevated 
triglyceride concentration in the blood.  Dorland's 
Illustrated Medical Dictionary, 629 (26th ed. 1981).  As 
elevated triglycerides is not a disability under the law, the 
Board finds that the claim for service connection for 
hypertriglyceridemia is not a claim upon which compensation 
may be granted, and is therefore, not well grounded.  38 
U.S.C.A. § 5107.  


ORDER

The claim of entitlement to service connection for 
hypertriglyceridemia is denied as not well grounded.  


REMAND

While there are records from the Fox Army Hospital that 
reflect there are no records pertaining to treatment received 
by the veteran prior to his initial hospitalization at that 
facility in November 1988, there are on file records from 
that facility from 1986 to 1994.  Similarly, there are on 
file VA outpatient treatment (VAOPT) records from 1989 until 
1997.  

At the 1998 video-conference the veteran testified that he 
was treated during service for abdominal pain which was due 
either to PUD or pancreatitis (page 11 of the transcript) and 
that both of these disorders may be due to or related to his 
service-connected diabetes or to medication for his service-
connected gouty and osteoarthritis (pages 27 and 29).  

In the 1993 remand it was requested that that the veteran be 
afforded a gastrointestinal examination in order to establish 
the existence of any PUD and, if found, to obtain an opinion 
as to whether or not there is a direct causal relationship 
between the PUD and the veteran's medications for his 
service-connected disabilities.  

The 1994 remand noted that during the September 1993 VA 
examination, no gastrointestinal (GI) series were performed, 
and, while the diagnoses did not include PUD, such a disorder 
was not ruled out.  The remand actions in 1994 included a 
request for a VA gastrointestinal examination to reach a 
specific conclusion as to the presence or absence of PUD and 
if it was present further comment or opinion on the 
relationship, if any, between the PUD and the pancreatitis, 
as well as an opinion as to the relationship, if any, between 
the veteran's service-connected disabilities (including any 
prescribed medication) and the PUD (if present) and 
pancreatitis.  

At the time of a VA gastrointestinal examination in April 
1995 it was noted that it was unclear whether some of the 
veteran's gastrointestinal distress may have been related to 
flare-ups of pancreatitis because the claim file was not 
available for review but he had a history of recurrent 
problems since service, usually associate with nonsteroidal 
medication.  An upper gastrointestinal X-ray series found no 
abnormality of the veteran's distal esophagus, stomach, 
duodenum or proximal jejunum and no gastroesophageal reflux 
was seen.  The diagnoses were a history of chronic gastritis, 
recurrent, exacerbated by nonsteroidal medication for gouty 
arthritis with gastrointestinal bleeding secondary to this 
recurrent gastritis; recurrent pancreatitis documented since 
discharge; insulin dependent diabetes mellitus; and gouty 
arthritis.  

In VA Form 21-4138 of April 1997 the veteran requested that 
he be afforded the VA examinations which had been requested 
in the 1993 and 1994 Board remands.  

Accordingly, further examination is needed to answer the 
previously posed questions.  

To warrant a 60 percent rating for diabetes mellitus with 
diabetic retinopathy the disability must require insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The VA October 1997 
examination noted that the veteran had frequent attacks of 
ketoacidosis but very seldom had hypoglycemic reactions and 
that he was on a restricted diet.  The diagnoses also 
included diabetic neuropathy and diabetic retinopathy, 
although VA ophthalmology examination in October 1997 found 
no diabetic retinopathy.  

At the December 1998 video-conference it was agreed that 
recent treatment records would be obtained from the Fox Army 
Hospital and VA clinics in Birmingham and Huntsville, 
Alabama.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:  

1.  The RO should take the necessary 
steps to obtain all records of treatment, 
evaluation, observation or 
hospitalization of the veteran at the Fox 
Army Hospital since 1994.  If obtained 
those records should be associated with 
the claim file.  

2.  The RO should obtain all records of 
treatment, evaluation, observation or 
hospitalization of the veteran at VA 
facilities in Birmingham and Huntsville, 
Alabama since 1997.  If obtained those 
records should be associated with the 
claim file.  

3.  The veteran should be scheduled for a 
special gastrointestinal examination to 
determine if peptic ulcer disease or 
pancreatitis are present and, if so, the 
nature, cause, and etiology of any such 
pathology.  

The examiner should reach a specific 
conclusion as to the presence or absence 
of peptic ulcer disease.  If such a 
disorder is present, the examiner should 
further comment on the relationship, if 
any, between the peptic ulcer disease and 
the pancreatitis.  In addition, the 
examiner should comment on the 
relationship, if any, between the 
veteran's service-connected disabilities 
(including any prescribed medication) and 
the peptic ulcer disease (if present) and 
pancreatitis. 

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

The examiners should be requested to 
responded to the following questions:

(1) Is it more likely than not that the 
veteran had peptic ulcer disease during 
service, or which manifested within one 
year after military service?  

(2) Is it more likely than not that the 
veteran had pancreatitis during service

(3) If the veteran has either peptic 
ulcer disease or pancreatitis is it more 
likely than not that any such disease is 
related to his service-connected diabetes 
mellitus?  

(4) If the veteran has either peptic 
ulcer disease or pancreatitis is it more 
likely than not that any such disease is 
related to medication taken for his 
service-connected gouty or 
osteoarthritis? 

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature. 

4.  If the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1998), and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

7.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  

8.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

If any new issue(s) (i.e., any issue not 
listed on the title page of this remand) 
is denied and is addressed in the 
supplemental statement of the case the 
veteran and his representative must be, 
and hereby are, informed that in order to 
perfect the appeal as to such new 
issue(s), a Substantive Appeal must be 
filed within 60 days of the mailing of 
the supplemental statement of the case.  


This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the claims.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claims.  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

